Order filed, May 01, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00107-CV
                                 ____________

                          JUNE G. BARTLE, Appellant

                                         V.

               MAIN STREET ACQUISITION CORP., Appellee


                On Appeal from the County Court at Law No 1
                           Galveston County, Texas
                     Trial Court Cause No. CV-0067462


                                     ORDER

      The reporter’s record in this case was due March 11, 2013. See Tex. R.
App. P. 35.1. On March 27, 2013, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Lynnette Erskine, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Lynnette Erskine does not timely file the record as ordered,
we will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM